Davis, J. (dissenting).
I cannot give assent to the strict rule stated in the prevailing opinion relative to the essential allegations in the petition for a writ of certiorari to review an assessment. A petition is in the nature of a pleading and conclusions of fact may be stated, without the evidence necessary to support them. (Matter of Corwin, 135 N. Y. 245, 252; People ex rel. Empire Mortgage Co. v. Cantor, 198 App. Div. 317.) It is sufficient if the petition states the material facts (Civ. Prac. Act, § 241); and substantial compliance with the statute is all that is required under the modern rule of liberal construction of pleadings. (People ex rel. Ward v. Sutton, 230 N. Y. 339, 342; Matter of City of New York, 117 App. Div. 811; People ex rel. Edison, etc., Co. v. Feitner, 86 id. 46.)
In general when considering the sufficiency of the petition, little notice need be taken of the form of the complaint filed on grievance day, if it fairly apprises the assessors of the objection *632raised. Assessors in rural towns are usually acquainted, both with the property and the owners. Filing a verified statement “specifying the respect in which the assessment complained of is incorrect ” (Tax Law, § 37, as amd. by Laws of 1916, chap. 323) is all that the law requires. The rule to be laid down must apply to all owners, large and small. It would indeed be unfortunate if a small landowner in a rural town seeking on grievance day to correct some error made by the assessors in the assessment of his property, was required to prepare his complaint with nicety and precision in respect to form. The statute differs from that operative in New York city where the assessments are vastly more large and numerous. (See Greater New York Charter [Laws of 1901, chap. 466], §§ 895, 906, as amd. by Laws of 1911, chap. 455, and Laws of 1913, chap. 324.) Under the provisions of this and preceding statutes it is required that the application for correction of the assessment shall contain a written statement of the “ ground of objection ” (People ex rel. Sutphen v. Feitner, 45 App. Div. 542), and the courts have held the applicant to strict compliance with the law. (People ex rel. O’Neil v. Purdy, 188 App. Div. 485.) But under the provisions of section 37 of the Tax Law the assessors are given the right to examine the complaining party and require him to produce any papers relative to the assessment. They are, therefore, in a position to obtain the facts. If they do not avail themselves of this privilege, we may assume they were satisfied, and waived any insufficiencies or irregularities in the complaint not highly vital or material in the purpose of getting the grievance before the board. (People ex rel. Erie R. R. Co. v. Webster, 49 App. Div. 556, 565; People ex rel. Brooklyn Union Gas Co. v. Feitner, 82 id. 368.)
A stricter rule must no doubt be applied to the petition presented on application for a writ of certiorari. Yet here a high regard for formalism should not prevent a person unjustly burdened from having his fair day in court, if it appears that he is proceeding in good faith, and not with the ulterior purpose of obtaining reduction through long delay or vexatious litigation.
As to overvaluation, the petition must set forth the “ extent of such overvaluation.” (Tax Law, § 290, as amd. by Laws of 1916, chap. 323.) The petition stated that “ each and every parcel * * * is overvalued and assessed at more than fair market value.” That by liberal construction may be deemed “ the extent ” of overvaluation. It would undoubtedly be better pleading to have given in figures the market value, even if it was nothing more than the owner’s opinion. But if the allegation was too indefinite the assessors might have moved before filing their *633return to have the petition made more definite and certain. (People ex rel. N. Y. C. & H. R. R. R. Co. v. Budlong, 25 App. Div. 373.) Such allegations of value may be made on information and belief and on a hearing the court may permit an amendment to the petition to conform to the proof. (People ex rel. Congress Hall v. Ouderkirk, 120 App. Div. 650.) Other allegations in the petition may be considered in amplification of those particularly referring to overvaluation. (People ex rel. Ward v. Sutton, supra.) Petitions not more definite than this on the subject have been held sufficient (People ex rel. N. Y., O. & W. R. Co. v. Wakeman, No. 3, 143 App. Div. 816; Marlborough Hotel Co. v. Feitner, 33 Misc. 293), and I am inclined to the view that this petition in that respect was sufficient under the circumstances. The assessors have not been misled as to petitioner’s position, that they had assessed its property in a larger amount than its market value, which is more than the law permits.
As to inequality, the question is to me much more clear. The statute provides that the petition must state “ that the assessment has been made at a higher proportionate valuation than the assessment of other property on the same roll by the same officers,- specifying the instances in which such inequality exists, and the extent thereof.” (Tax Law, § 290, as amd. supra.)
The petition states that the assessment is erroneous “ because the real and personal property in said town other than that of your petitioner is not assessed at its full and true value according to law * * *; because the property of your petitioner and each and every parcel thereof above set forth and referred to is overvalued and assessed at more than fair market value; * * * because said assessment and assessments and each of them are unequal in that the same have been made at a grossly higher proportionate valuation on the same roll by the same officers than other real property belonging to property owners and occupants thereof in said town, other than your petitioner; * * * and because said property of your petitioner is assessed at more than its full and true value while the real property belonging to property owners and occupants thereof in the same town, other than your petitioner, is assessed at not more than 25 to 40 per cent of full and true value.”
It seems to me the claim is fairly stated that though there is a scheme or plan quite generally applied in the assessment of other property in this town at from twenty-five to forty per cent of its value, a different rule has been applied to the property of petitioner, to wit, an assessment at more than its full value. (People ex rel. N. Y., O. & W. R. Co. v. Wakeman, No. 3, supra; People ex rel. N. Y. C. & H. R. R. R, Co. v. Budlong, supra; People ex rel. Broadway *634R. Co. v. Feitner, 61 App. Div. 156; affd., on opinion below, 168 N. Y. 661.) This gives jurisdiction for review of the assessment in the courts, there having been a substantial compliance with the terms of the statute. (People ex rel. Ward v. Sutton, supra.) As to proceedings to review assessments in rural towns, the rule as to pleading is much more liberal, as I have stated before, than that applied to similar proceedings in the city of New York under the provisions of another statute. (See People ex rel. Erie R. R. Co. v. Webster, supra, 565.)
Therefore, I favor a more liberal rule than is being applied to the construction of the petition by the majority of this court, and vote to affirm that part of the order which holds the petition sufficient on the question of inequality, and to reverse that portion which holds it insufficient on the question of overvaluation.
Order reversed except in so far as it holds the Writ insufficient for overvaluation, as to which it is affirmed, and the motion to quash the writ is granted, with costs to the board of assessors.